Citation Nr: 0730688	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1986 and February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of 
entitlement to nonservice-connected pension.  The February 
2005 Statement of the Case also addressed the issue of 
entitlement to nonservice-connected pension; however, in his 
Substantive Appeal received in March 2005, the veteran 
indicated he only wished to pursue entitlement to service 
connection for a left knee disorder.  Accordingly, the issue 
of entitlement to nonservice-connected pension is not before 
the Board on appeal.

The Board also notes that, in a June 2004 statement, the 
veteran seems to indicate an intention to file a claim for 
service connection for a psychiatric disorder, claimed as 
"stress disorder-depression".  The Board refers this issue 
to the RO for the appropriate action.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2007; a 
copy of the transcript is in the record.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that a left knee disorder is due to any 
event or incident of the veteran's military service.  




CONCLUSION OF LAW

Claimed left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the claimed disorder.  There is no 
indication from the record of additional medical evidence 
that the RO has not obtained, or made sufficient efforts to 
obtain.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
August 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification of how a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service-connection claim.  With service-connection cases, 
no disability rating or effective date is assigned when 
service connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In his hearing testimony and in written statements, the 
veteran asserted that his recently diagnosed torn meniscus, 
patella pain, is related to left knee complaints and 
inadequate treatment while he was in service.  He disagreed 
with the conclusion that his in-service left knee complaints 
were acute and transitory.

During service, the veteran was seen for complaints of 
soreness in both knees, in April 1991.  He reported the 
soreness was a result of an increase in running and walking.  
He treated the knee soreness with Ben Gay.  He denied any 
clicking or catching of his knees.  There was no swelling, 
erythema, effusions, or ligament laxity.  The veteran had a 
negative patella apprehension sign.  He was diagnosed with 
knee overuse and prescribed Motrin and ice packs for acute 
flare-ups.  The following month, the veteran also complained 
of knee problems.  He was diagnosed with chronic overuse 
syndrome.

Post-service VA medical records dated from July 2001 to April 
2005 are replete with reference to treatment the veteran 
received for complaints of a left knee disorder.  In a 
January 2004 record, the veteran complained of left knee pain 
ongoing for several months.  He reported that his leg locked 
at times and that he had severe pains when the weather got 
cold.  In a February 2004 record, the veteran denied any 
history of trauma to the left knee.  He complained of locking 
of the left knee with difficulty extending the knee at least 
once a month.  He reported that he was pain free unless his 
knee locked.  On physical examination, the knee was normal.  
The impression was mechanical symptoms of left knee.

An April 2004 VA magnetic resonance imaging (MRI) report 
showed an oblique tear of the posterior horn of the medial 
meniscus.  In a subsequent April 2004 VA treatment record, 
the examiner noted that the veteran had previously been seen 
for left knee pain and locking.  The veteran, however, could 
not recall which knee had been hurting or which knee the MRI 
was performed on.  He reported his knee had not locked for 
several months.  X-rays showed no signs of arthritis.  The 
examiner noted the MRI results.  The examiner discussed the 
possibility of arthroscopic surgery with the veteran, but the 
veteran declined that option because he had minimal pain.

In a June 2004 VA examination report, the examiner indicated 
the claims file had been reviewed.  The examiner noted the 
service medical records documented reported complaints of 
bilateral knee pain, secondary to overuse.  The examiner 
observed that the veteran did not seek medical treatment for 
his knee disorder until 2004.  The veteran reported 
intermittent pain, stiffness, swelling, giving way and 
locking in the left knee.  Naprosyn provided some relief for 
the left knee pain.  The veteran's ambulation was not limited 
despite the intermittent pain.  He reported occasional 
instability in the left knee.  Upon examination, the veteran 
was diagnosed with left medial meniscus tear.  The examiner 
opined that it was unlikely that the left knee condition was 
related to service.  The examiner noted that the condition 
apparently did not bother the veteran for many years after 
discharge.  Thus, the examiner opined that the overuse 
syndrome diagnosed during service resolved with no residuals.

In an August 2005 private medical record, the veteran 
reported a history of left knee pain.  He recounted that he 
experienced episodes of locking of the knee related to 
patellar pain syndrome during service.  Subsequent to 
service, he reported that he had episodes of locking as a 
result of his diagnosed left medial meniscus tear that 
required that he go to the emergency room for treatment.  The 
locking would last anywhere from a few moments to several 
hours.  The veteran also reported pain anteriorly in the knee 
which prevented weight bearing or ability to straighten or 
bend the knee.  He took Motrin and wore a knee brace.  On 
examination, the veteran had good range of motion of the 
knees.  X-rays of the knees showed no significant 
abnormalities.  The private doctor, N. J. C., M.D., noted 
that the veteran felt that his knee disorder related back to 
his period of active service.  Dr. N. J. C. stated locking of 
the knee could be the result of patellar syndrome or a torn 
meniscus.  However, the doctor also noted that the veteran 
had not demonstrated clinical symptoms that supported a 
diagnosis of torn meniscus.  Dr. N. J. C. opined that the 
veteran's current knee disability certainly related back to 
service based on his reported history, but this doctor could 
not give him any supporting documentation until a diagnosis 
had been made.  

A September 2005 private MRI study revealed small joint 
effusion and suspicious for meniscal tear.  A subsequent 
September 2005 private medical record noted the MRI showed 
significant tear in the posterior medial corner of the 
veteran's medial meniscus.  Dr. N. J. C. repeated his 
assertion that, based on the reported history, the veteran's 
left knee disorder was consistent with his activities in the 
military.  However, Dr. N. J. C. added that he could not say 
"categorically that is what it is from."

In this case, as indicated, there exists competent evidence 
for and against the veteran's claim.  It is therefore the 
responsibility of the Board to weigh this evidence so as to 
reach a determination on the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where a medical 
practitioner who has rendered a medical opinion has not had 
an opportunity to review the veteran's medical records, the 
medical opinion's probative value is substantially limited.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the June 2004 
VA examiner's opinion has greater probative value than the 
private doctor's opinions dated August and September 2005.  
See Owens, 7 Vet. App. at 433.  

The August and September 2005 private medical reports and 
opinions are of limited probative value in deciding this 
matter because they give no indication that they were based 
on a review of the claims file or the service medical 
records.  See Miller, 11 Vet. App. at 348; Gabrielson, 7 Vet. 
App. at 40.  In this regard, the Board notes that the private 
doctor's opinion that the left knee disorder is consistent 
with the veteran's activities in the military is based on the 
veteran's self-reported history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  Further, the 
Board observes that in the September 2005 record, the private 
examiner states that he could not say "categorically" that 
the veteran's left knee disorder was related to military 
service.  See Bostain, 11 Vet. App. at 127-28.  Thus, the 
basis for the opinion is not adequately explained.

In addition, given the absence of evidence of pertinent 
findings for many years after service, the August and 
September 2005 private medical reports and opinions did not 
fully address the entire record, including the role any post-
service risk factors may have played in the development of 
the claimed left knee disorder.  The veteran did not seek 
treatment for the claimed left knee disorder until more than 
thirteen years following his separation from service.  As 
such, the Board finds the June 2004 VA examiner's opinion is 
more persuasive as it is supported by a review of the medical 
record in this case, including the veteran's service medical 
records.

The only other evidence of record supporting the veteran's 
claim is his own assertions, as indicated in the August 2007 
hearing transcript and various written statements.  While the 
veteran is certainly competent to testify to symptoms capable 
of lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim for service 
connection must be denied.

  
ORDER

Service connection for a left knee disorder is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


